DETAILED ACTION
This office action is in response to application filed on December 4, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[0005], line 4 should read “increasing or decreasing .
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “A method for determining the frequency of a multi-rate well testing operation …” should read “A method for determining a frequency of a multi-rate well testing operation …”
Claim language “if the monitored well performance characteristic differs from the current well model performance characteristic by more than a predetermined amount” should read “if the monitored well performance characteristic differs from the current well model performance characteristic by more than [[a]] the predetermined amount”.
Claim language “injecting an amount of gas into the well based on the revised well model performance characteristic” should read “injecting the amount of gas into the well based on the revised well model performance characteristic”.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:
Claim language should read “The method of claim 1, wherein the current well model performance characteristic is a gas lift performance curve (GLPC) model derived from a prior fit to [[a]] the multi-rate well test …”
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:
Claim language should read “The method of claim 2, wherein comparing the monitored well performance characteristic to the current well model performance characteristic comprises: 	comparing the monitored well performance characteristic to the current well model performance characteristic only from a no gas lift value up to a maximum production point”.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:
Claim language should read “The method of claim 2, wherein a recent history of GLPC shape of fit is used to modify the predetermined amount and a frequency of initiating the multi-rate well test, based on whether a need for [[a]] the multi-rate well test is signaled”.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:
Claim language should read “The method of claim 1, wherein the well is one of a collection of wells, and further comprising: 
monitoring [[a]] the well performance characteristic of each of a plurality of wells in the collection of wells using single-rate well tests; 
comparing the monitored well performance characteristic of each of the plurality of wells to a respective current well model performance characteristic; 
if characteristic of one of the plurality of wells differs from the respective current well model performance characteristic by less than [[a]] the predetermined amount, 
the amount of gas into the one of the plurality of wells respective current well model performance characteristic; 
if the monitored well performance characteristic of the one of the plurality of wells differs from the respective current well model performance characteristic by more than [[a]] the predetermined amount, 
initiating [[a]] the multi-rate well test for the one of the plurality of wells, 
fitting the results of the multi-rate well test to [[a]] the revised well model performance characteristic, and 
injecting the amount of gas into the one of the plurality of wells based on the revised well model performance characteristic,
wherein hydrocarbon production of the collection of wells is optimized”.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:
Claim language should read “The method of claim 1, wherein a control valve is associated with the well, and wherein the amount of gas is injected into the well by controlling the control valve”.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:
Claim language “selecting a number of stages of the multi-rate well test based at least in part on one of accuracy of multi-rate testing” should read “selecting a number of stages of the multi-rate well test based at least in part on one of accuracy of multi-rate  well test”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:
Claim language “The method of claim 1, wherein the well performance characteristic …” should read “The method of claim 1, wherein the monitored well performance characteristic …”
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:
Claim language “generating an instruction to inject an amount of gas into the well based on the current well model performance characteristic” should read “generating a first instruction to inject an amount of gas into the well based on the current well model performance characteristic”.
Claim language “if the monitored well performance characteristic differs from the current well model performance characteristic by more than a predetermined amount” should read “if the monitored well performance characteristic differs from the current well model performance characteristic by more than [[a]] the predetermined amount”.
Claim language “generating an instruction to initiate a multi-rate well test” should read “generating a second instruction to initiate a multi-rate well test”.


Claim 13 is objected to because of the following informalities:
Claim language should read “The computer system of claim 12, wherein the processor is further programmed to generate the first instruction to inject the amount of gas into the well based on the revised well model performance characteristic”.
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:
Claim language “the current well model performance characteristic is a gas lift performance curve (GLPC) model derived from a prior fit to a multi-rate test” should read “the current well model performance characteristic is a gas lift performance curve (GLPC) model derived from a prior fit to [[a]] the multi-rate well test”.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:
Claim language should read “The computer system of claim 14, wherein comparing the monitored well performance characteristic to the current well model performance characteristic comprises: 	comparing the monitored well performance characteristic to the current well model performance characteristic only from a no gas lift value up to a maximum production point”.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Claim language should read “The computer system method of claim 14, wherein a recent history of GLPC shape of fit is used to modify the predetermined amount and a frequency of initiating the multi-rate well test, based on whether a need for [[a]] the multi-rate well test is signaled”.
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:
Claim language should read “The computer system of claim 12, wherein a control valve is associated with the well, and wherein the amount of gas is injected into the well by controlling the control valve”.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:
Claim language should read “The computer system of claim 12, wherein the processor is further configured to select a number of stages of the multi-rate well test based at least in part on accuracy of the multi-rate  well test”.
Appropriate correction is required.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining a frequency of a multi-rate well testing operation in a gas-lifted hydrocarbon well), as well as effects a transformation or reduction of a particular article to a different state or thing (e.g., injecting an amount of gas into the well based on the current well model performance characteristic; injecting an amount of gas into the well based on the revised well model performance characteristic), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 12 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determine a frequency of a multi-rate well testing operation in a gas-lifted hydrocarbon well), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-11 and 13-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. 
Garcia (US 6182756 B1, IDS record) discloses:
A method for operation in a gas-lifted hydrocarbon well (Fig. 1, col. 2, lines 52-56: a method for optimizing production from a gas lift well is presented), comprising: 
monitoring a well performance characteristic of the well (col. 3, lines 56-61: after construction of statistical model, real time temperature measurements of the produced fluid, obtained using a temperature transducer (Fig. 1, item 28, col. 2, lines 17-20), are monitored); 
comparing the monitored well performance characteristic to a current well model performance characteristic (col. 3, lines 56-64: after construction of statistical model, real time temperature measurements of the produced fluid are monitored and compared to statistical model in order to detect a pattern match); 
if the monitored well performance characteristic differs from the current well model performance characteristic by less than a predetermined amount, injecting an amount of gas into the well based on the current well model performance characteristic (col. 3, line 64 – col. 4, line 3: if a pattern is matched, modification of operating parameters are issued, such as modifying gas injection in accordance with statistical model).

Romer (US 20160053593 A1) teaches:
gas lift performance is monitored through well testing, with typical testing comprising testing the well under different gas lift rates (multi-rate well test)).

Sandidge (US 20190353016 A1) teaches:
“Over the course of a 30 day well test, three different gas injection rates (e.g., gas injection rate setpoints or ‘GIR’ were tested to determine which rate created the greatest decline in BHP … The injection setpoint optimization process, which is discussed herein, automates this well testing process to constantly hunt for a near optimal gas injection rate while monitoring and tracking the changes in BHP” ([0035]: a well testing process (e.g., see Fig. 6, [0041]-[0043]) adjusts gas injection rates (multi-rate well tests) in order to find a near optimal gas injection rate that minimizes bottom-hole pressures).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:

monitoring a well performance characteristic of the well using single-rate well tests;
if the monitored well performance characteristic differs from the current well model performance characteristic by more than a predetermined amount, 
initiating a multi-rate well test, 
fitting results of the multi-rate well test to a revised well model performance characteristic, and 
injecting an amount of gas into the well based on the revised well model performance characteristic,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 12. 
Garcia (US 6182756 B1, IDS record) discloses:
A computer system (Fig. 1; col. 2, lines 27-29: an apparatus, which examiner interprets to be a computer system, for optimizing production from a gas lift well is presented), comprising: 
a memory (col. 2, lines 27-32; col. 3, lines 25-31: the apparatus includes means for storing data or a database (see also col. 4, lines 36-39)); and 
a processor (Fig. 1, item 30 – ‘processor’) in communication with the memory (col. 2, lines 27-39; col. 3, lines 20-22: the apparatus includes means for generating a statistical model, comparing data and adjusting operating parameters in a gas lift well, the means being in association with the storing means), the processor programmed for operation in a gas-lifted hydrocarbon well by 
monitoring a well performance characteristic of the well (col. 3, lines 56-61: after construction of statistical model, real time temperature measurements of the produced fluid, obtained using a temperature transducer (Fig. 1, item 28, col. 2, lines 17-20), are monitored), 
comparing the monitored well performance characteristic to a current well model performance characteristic (col. 3, lines 56-64: after construction of statistical model, real time temperature measurements of the produced fluid are monitored and compared to statistical model in order to detect a pattern match), 
if the monitored well performance characteristic differs from the current well model performance characteristic by less than a predetermined amount, generating an instruction to inject an amount of gas into the well based on the current well model performance characteristic (col. 3, line 64 – col. 4, line 3: if a pattern is matched, modification of operating parameters are issued, such as modifying gas injection in accordance with statistical model).

Romer (US 20160053593 A1) teaches:
	“Gas lift performance is typically gauged through periodic well testing. A test separator is commonly used to measure the volume of liquid and gas produced by a well. A typical well test can take four to twelve or more hours. If a change is made to a well, that is the gas lift rate is increased or decreased, a production choke is adjusted, etc., the well may need several hours to stabilize at a new operating condition before it can be re-gas lift performance is monitored through well testing, with typical testing comprising testing the well under different gas lift rates (multi-rate well test)).

Sandidge (US 20190353016 A1) teaches:
“Over the course of a 30 day well test, three different gas injection rates (e.g., gas injection rate setpoints or ‘GIR’ were tested to determine which rate created the greatest decline in BHP … The injection setpoint optimization process, which is discussed herein, automates this well testing process to constantly hunt for a near optimal gas injection rate while monitoring and tracking the changes in BHP” ([0035]: a well testing process (e.g., see Fig. 6, [0041]-[0043]) adjusts gas injection rates (multi-rate well tests) in order to find a near optimal gas injection rate that minimizes bottom-hole pressures).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the processor programmed to determine a frequency of a multi-rate well testing operation in a gas-lifted hydrocarbon well by 
monitoring a well performance characteristic of the well using single-rate well tests,
if the monitored well performance characteristic differs from the current well model performance characteristic by more than a predetermined amount, 
generating an instruction to initiate a multi-rate well test, and 

in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-11 and 13-20. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Early; Rob et al., US 10345764 B2, Integrated modeling and monitoring of formation and well performance
Reference discloses simulation of an energy industry operation, which includes predicting values of operational parameters, and controlling energy industry operation by adjusting operational parameters based on comparison of measured operational parameters and performance envelope generated from the predicted values. 
QUERALES; Maiquel Manuel et al., US 20140039793 A1, MONITORING, DIAGNOSING AND OPTIMIZING GAS LIFT OPERATIONS
Reference discloses a method and apparatus to monitor, diagnose and optimize gas lift operations based on comparing collected data representative of GL system’s state to a well model’s calculated data, while also disclosing generation of GL system performance curves using the model. 

This application is in condition for allowance except for the following formal matters: 
Objection to the Specification.
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857